Citation Nr: 0317280	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for unspecified 
dermatosis claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a swollen right 
ankle claimed as due to undiagnosed illness.

3.  Entitlement to service connection for swollen hands 
claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On May 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from each health care 
provider the appellant identified in her 
May 2003 statement.

2.  The record indicates that the veteran 
was treated for a skin condition by Dr. 
Robert Baker, 5502 East 16th Street, 
Suite A-31, Indianapolis, IN  46218.  
Make arrangements to obtain complete 
clinical records for any visits the 
veteran made relating to any skin 
condition. 

3.  After the above development has been 
completed, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s):  

a.  a dermatology examination relating to 
the veteran's claim of service connection 
for a skin disorder.  The examiner should 
review the entire claims folder prior to 
conducting the examination.  In 
particular, the examiner should review 
and interpret the laboratory reports 
attached to the February 2000 VA 
examination report.  The examiner is 
asked to render an opinion regarding 
whether the veteran's skin condition can 
be attributed to any known clinical 
diagnosis, and if so, state the 
diagnosis.  The examiner should resolve 
any conflict between his diagnosis and 
those already of record.  The examiner 
should also render an opinion as to the 
etiology of any such skin condition.  If 
no diagnosis can be made, the examiner 
should identify all objective signs of 
skin disability and set forth the 
duration of any signs or symptoms.  Send 
the claims folder to the examiner for 
review.

	b.  an orthopedic examination 
focusing on the veteran's claims of 
service connection for a swollen right 
ankle and swollen hands.  The examiner 
should review the claims file prior to 
conducting the examination.  The examiner 
should note all objective indications of 
symptoms observed during the examination 
and should set forth the duration of any 
signs or symptoms.  The examiner should 
render an opinion as to whether there is 
any known clinical diagnosis for these 
symptoms, and if so state that diagnosis.  
The examiner should opine as to the 
etiology of any such diagnosed illness.  
Send the claims folder to the examiner 
for review.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





